
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1793
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title XXVI of the Public Health
		  Service Act to revise and extend the program for providing life-saving care for
		  those with HIV/AIDS.
	
	
		1.Short title; references
			(a)Short titleThis Act may be cited as the
			 Ryan White HIV/AIDS Treatment
			 Extension Act of 2009.
			(b)ReferencesExcept as otherwise specified, whenever in
			 this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Public Health Service Act (42 U.S.C. 201 et
			 seq.).
			2.Reauthorization of HIV health care services
			 program
			(a)Elimination of sunset provision
				(1)In generalThe Ryan White HIV/AIDS Treatment
			 Modernization Act of 2006 (Public Law 109–415; 120 Stat. 2767) is amended by
			 striking section 703.
				(2)Effective
			 dateParagraph (1) shall take
			 effect as if enacted on September 30, 2009.
				(3)Contingency provisionsNotwithstanding section 703 of the Ryan
			 White HIV/AIDS Treatment Modernization Act of 2006 (Public Law 109–415; 120
			 Stat. 2767) and section 139 of the Continuing Appropriations Resolution,
			 2010—
					(A)the provisions of title XXVI of the Public
			 Health Service Act (42 U.S.C. 300ff et seq.), as in effect on September 30,
			 2009, are hereby revived; and
					(B)the amendments made by this Act to title
			 XXVI of the Public Health Service Act (42 U.S.C. 300ff et seq.) shall apply to
			 such title as so revived and shall take effect as if enacted on September 30,
			 2009.
					(b)Part A grantsSection 2610(a) (42 U.S.C. 300ff–20(a)) is
			 amended by striking and $649,500,000 for fiscal year 2009 and
			 inserting $649,500,000 for fiscal year 2009, $681,975,000 for fiscal
			 year 2010, $716,074,000 for fiscal year 2011, $751,877,000 for fiscal year
			 2012, and $789,471,000 for fiscal year 2013.
			(c)Part B grantsSection 2623(a) (42 U.S.C. 300ff–32(a)) is
			 amended by striking and $1,285,200,000 for fiscal year 2009 and
			 inserting $1,285,200,000 for fiscal year 2009, $1,349,460,000 for fiscal
			 year 2010, $1,416,933,000 for fiscal year 2011, $1,487,780,000 for fiscal year
			 2012, and $1,562,169,000 for fiscal year 2013.
			(d)Part C grantsSection 2655 (42 U.S.C. 300ff–55) is
			 amended by striking and $235,100,000 for fiscal year 2009 and
			 inserting $235,100,000 for fiscal year 2009, $246,855,000 for fiscal
			 year 2010, $259,198,000 for fiscal year 2011, $272,158,000 for fiscal year
			 2012, and $285,766,000 for fiscal year 2013.
			(e)Part D grantsSection 2671(i) (42 U.S.C. 300ff–71(i)) is
			 amended by inserting before the period at the end , $75,390,000 for
			 fiscal year 2010, $79,160,000 for fiscal year 2011, $83,117,000 for fiscal year
			 2012, and $87,273,000 for fiscal year 2013.
			(f)Demonstration and training grants under
			 part F
				(1)HIV/AIDS communities, schools, and
			 centersSection 2692(c) (42
			 U.S.C. 300ff–111(c)) is amended—
					(A)in paragraph (1)—
						(i)by striking is authorized
			 and inserting are authorized; and
						(ii)by inserting before the period at the end
			 , $36,535,000 for fiscal year 2010, $38,257,000 for fiscal year 2011,
			 $40,170,000 for fiscal year 2012, and $42,178,000 for fiscal year 2013;
			 and
						(B)in paragraph (2)—
						(i)by striking is authorized
			 and inserting are authorized; and
						(ii)by inserting before the period at the end
			 , $13,650,000 for fiscal year 2010, $14,333,000 for fiscal year 2011,
			 $15,049,000 for fiscal year 2012, and $15,802,000 for fiscal year
			 2013.
						(2)Minority AIDS InitiativeSection 2693 (42 U.S.C. 300ff–121) is
			 amended—
					(A)in subsection (a), by striking and
			 $139,100,000 for fiscal year 2009. and inserting $139,100,000
			 for fiscal year 2009, $146,055,000 for fiscal year 2010, $153,358,000 for
			 fiscal year 2011, $161,026,000 for fiscal year 2012, and $169,077,000 for
			 fiscal year 2013. The Secretary shall develop a formula for the awarding of
			 grants under subsections (b)(1)(A) and (b)(1)(B) that ensures that funding is
			 provided based on the distribution of populations disproportionately impacted
			 by HIV/AIDS.;
					(B)in subsection (b)(2)—
						(i)in subparagraph (A)—
							(I)in the matter preceding clause (i), by
			 striking competitive,; and
							(II)by adding at the end the following:
								
									(iv)For fiscal year 2010, $46,738,000.
									(v)For fiscal year 2011, $49,075,000.
									(vi)For fiscal year 2012, $51,528,000.
									(vii)For fiscal year 2013,
				$54,105,000.
									;
							(ii)in subparagraph (B)—
							(I)in the matter preceding clause (i), by
			 striking competitive; and
							(II)by adding at the end the following:
								
									(iv)For fiscal year 2010, $8,763,000.
									(v)For fiscal year 2011, $9,202,000.
									(vi)For fiscal year 2012, $9,662,000.
									(vii)For fiscal year 2013,
				$10,145,000.
									;
							(iii)in subparagraph (C), by adding at the end
			 the following:
							
								(iv)For fiscal year 2010, $61,343,000.
								(v)For fiscal year 2011, $64,410,000.
								(vi)For fiscal year 2012, $67,631,000.
								(vii)For fiscal year 2013,
				$71,012,000.
								;
						(iv)in subparagraph (D), by striking
			 $18,500,000 and all that follows through the period and
			 inserting the following: “the following, as applicable:
							
								(i)For fiscal year 2010, $20,448,000.
								(ii)For fiscal year 2011, $21,470,000.
								(iii)For fiscal year 2012, $22,543,000.
								(iv)For fiscal year 2013,
				$23,671,000.
								;
				and
						(v)in subparagraph (E), by striking
			 $8,500,000 and all that follows through the period and inserting
			 the following: “the following, as applicable:
							
								(i)For fiscal year 2010, $8,763,000.
								(ii)For fiscal year 2011, $9,201,000.
								(iii)For fiscal year 2012, $9,662,000.
								(iv)For fiscal year 2013,
				$10,144,000.
								;
				and
						(C)by adding at the end the following:
						
							(d)Synchronization of Minority AIDS
				InitiativeFor fiscal year
				2010 and each subsequent fiscal year, the Secretary shall incorporate and
				synchronize the schedule of application submissions and funding availability
				under this section with the schedule of application submissions and funding
				availability under the corresponding provisions of this title XXVI as
				follows:
								(1)The schedule for carrying out subsection
				(b)(1)(A) shall be the same as the schedule applicable to emergency assistance
				under part A.
								(2)The schedule for carrying out subsection
				(b)(1)(B) shall be the same as the schedule applicable to care grants under
				part B.
								(3)The schedule for carrying out subsection
				(b)(1)(C) shall be the same as the schedule applicable to grants for early
				intervention services under part C.
								(4)The schedule for carrying out subsection
				(b)(1)(D) shall be the same as the schedule applicable to grants for services
				through projects for HIV-related care under part D.
								(5)The schedule for carrying out subsection
				(b)(1)(E) shall be the same as the schedule applicable to grants and contracts
				for activities through education and training centers under section
				2692.
								.
					(3)HHS reportNot later than 6 months after the
			 publication of the Government Accountability Office Report on the Minority Aids
			 Initiative described in section 2686, the Secretary of Health and Human
			 Services shall submit to the appropriate committees of Congress a Departmental
			 plan for using funding under section 2693 of the Public Health Service Act (42
			 U.S.C. 300ff–93) in all relevant agencies to build capacity, taking into
			 consideration the best practices included in such Report.
				(g)GAO reportSection 2686 (42 U.S.C. 300ff–86) is
			 amended to read as follows:
				
					2686.GAO reportThe Comptroller General of the Government
				Accountability Office shall, not less than 1 year after the date of enactment
				of the Ryan White HIV/AIDS Treatment
				Extension Act of 2009, submit to the appropriate committees of
				Congress a report describing Minority AIDS Initiative activities across the
				Department of Health and Human Services, including programs under this title
				and programs at the Centers for Disease Control and Prevention, the Substance
				Abuse and Mental Health Services Administration, and other departmental
				agencies. Such report shall include a history of program activities within each
				relevant agency and a description of activities conducted, people served and
				types of grantees funded, and shall collect and describe best practices in
				community outreach and capacity-building of community based organizations
				serving the communities that are disproportionately affected by
				HIV/AIDS.
					.
			3.Extended exemption period for names-based
			 reporting
			(a)Part A grantsSection 2603(a)(3) (42 U.S.C.
			 300ff–13(a)(3)) is amended—
				(1)in subparagraph (C)—
					(A)in clause (ii)—
						(i)in the matter preceding subclause (I), by
			 striking 2009 and inserting 2012; and
						(ii)in subclause (II), by striking or
			 2009 and inserting or a subsequent fiscal year through fiscal
			 year 2012;
						(B)in clause (iv), by striking
			 2010 and inserting 2012;
					(C)in clause (v), by inserting or a
			 subsequent fiscal year after 2009;
					(D)in clause (vi)(II), by inserting after
			 5 percent the following: for fiscal years before fiscal
			 year 2012 (and 6 percent for fiscal year 2012);
					(E)in clause (ix)(II)—
						(i)by striking 2010 and
			 inserting 2013; and
						(ii)by striking 2009 and
			 inserting 2012; and
						(F)by adding at the end the following:
						
							(xi)Future fiscal yearsFor fiscal years beginning with fiscal year
				2013, determinations under this paragraph shall be based only on living
				names-based cases of HIV/AIDS with respect to the area
				involved.
							;
				and
					(2)in subparagraph (D)—
					(A)in clause (i)—
						(i)in the matter preceding subclause (I), by
			 striking 2009 and inserting 2012; and
						(ii)in subclause (II), by striking and
			 2009 and inserting through 2012; and
						(B)in clause (ii), by striking
			 2009 and inserting 2012.
					(b)Part B grantsSection 2618(a)(2) (42 U.S.C.
			 300ff–28(a)(2)) is amended—
				(1)in subparagraph (D)—
					(A)in clause (ii)—
						(i)in the matter preceding subclause (I), by
			 striking 2009 and inserting 2012; and
						(ii)in subclause (II), by striking or
			 2009 and inserting or a subsequent fiscal year through fiscal
			 year 2012;
						(B)in clause (iv), by striking
			 2010 and inserting 2012;
					(C)in clause (v), by inserting or a
			 subsequent fiscal year after 2009;
					(D)in clause (vi)(II), by inserting after
			 5 percent the following: for fiscal years before fiscal
			 year 2012 (and 6 percent for fiscal year 2012);
					(E)in clause (viii)(II)—
						(i)by striking 2010 and
			 inserting 2013; and
						(ii)by striking 2009 and
			 inserting 2012; and
						(F)by adding at the end the following:
						
							(x)Future fiscal yearsFor fiscal years beginning with fiscal year
				2013, determinations under this paragraph shall be based only on living
				names-based cases of HIV/AIDS with respect to the State
				involved.
							;
				and
					(2)in subparagraph (E), by striking
			 2009 each place it appears and inserting
			 2012.
				4.Extension of transitional grant area
			 status
			(a)EligibilitySection 2609 (42 U.S.C. 300ff–19) is
			 amended—
				(1)in subsection (c)(1)—
					(A)in the heading, by striking
			 2007 and inserting 2011; and
					(B)by striking 2007 each place
			 it appears and inserting 2011; and
					(C)by striking 2006 and
			 inserting 2010;
					(2)in subsection (c)(2)—
					(A)in subparagraph (A)(ii), by striking
			 to have a and inserting subject to subparagraphs (B) and
			 (C), to have a;
					(B)by redesignating subparagraph (B) as
			 subparagraph (C);
					(C)by inserting after subparagraph (A) the
			 following:
						
							(B)Permitting margin of error applicable to
				certain metropolitan areasIn
				applying subparagraph (A)(ii) for a fiscal year after fiscal year 2008, in the
				case of a metropolitan area that has a cumulative total of at least 1,400 (and
				fewer than 1,500) living cases of AIDS as of December 31 of the most recent
				calendar year for which such data is available, such area shall be treated as
				having met the criteria of such subparagraph if not more than 5 percent of the
				total from grants awarded to such area under this part is unobligated as of the
				end of the most recent fiscal year for which such data is
				available.
							;
				and
					(D)in subparagraph (C), as so redesignated, by
			 striking Subparagraph (A) does not apply and inserting
			 Subparagraphs (A) and (B) do not apply; and
					(3)in subsection (d)(1)(B), strike
			 2009 and insert 2013.
				(b)Transfer of amounts due to change in status
			 as transitional areaSubparagraph (B) of section 2610(c)(2) (42
			 U.S.C. 300ff–20(c)(2)) is amended—
				(1)by striking (B) and
			 inserting (B)(i) subject to clause (ii),;
				(2)by striking the period at the end and
			 inserting ; and; and
				(3)by adding at the end the following:
					
						(ii)for each of fiscal years 2010 through 2013,
				notwithstanding subsection (a)—
							(I)there shall be transferred to the State
				containing the metropolitan area, for purposes described in section 2612(a), an
				amount (which shall not be taken into account in applying section
				2618(a)(2)(H)) equal to—
								(aa)for the first fiscal year of the
				metropolitan area not being a transitional area, 75 percent of the amount
				described in subparagraph (A)(i) for such area;
								(bb)for the second fiscal year of the
				metropolitan area not being a transitional area, 50 percent of such amount;
				and
								(cc)for the third fiscal year of the
				metropolitan area not being a transitional area, 25 percent of such amount;
				and
								(II)there shall be transferred and made
				available for grants pursuant to section 2618(a)(1) for the fiscal year, in
				addition to amounts available for such grants under section 2623, an amount
				equal to the total amount of the reduction for such fiscal year under
				subparagraph (A), less the amount transferred for such fiscal year under
				subclause
				(I).
							.
				5.Hold harmless
			(a)Part A grantsSection 2603(a)(4) (42 U.S.C.
			 300ff–13(a)(4)) is amended—
				(1)in the matter preceding clause (i) in
			 subparagraph (A)—
					(A)by striking 2006 and
			 inserting 2009; and
					(B)by striking 2007 through
			 2009 and inserting 2010 through 2013;
					(2)by striking clauses (i) and (ii) in
			 subparagraph (A) and inserting the following:
					
						(i)For fiscal year 2010, an amount equal to 95
				percent of the sum of the amount of the grant made pursuant to paragraph (3)
				and this paragraph for fiscal year 2009.
						(ii)For each of the fiscal years 2011 and 2012,
				an amount equal to 100 percent of the amount of the grant made pursuant to
				paragraph (3) and this paragraph for fiscal year 2010.
						(iii)For fiscal year 2013, an amount equal to
				92.5 percent of the amount of the grant made pursuant to paragraph (3) and this
				paragraph for fiscal year 2012.
						;
				and
				(3)in subparagraph (C), by striking
			 2009 and inserting 2013.
				(b)Part B grantsSection 2618(a)(2)(H) (42 U.S.C.
			 300ff–28(a)(2)(H)) is amended—
				(1)in clause (i)(I)—
					(A)by striking 2007 and
			 inserting 2010; and
					(B)by striking 2006 and
			 inserting 2009;
					(2)by striking clause (ii) and redesignating
			 clause (iii) as clause (ii);
				(3)in clause (ii), as so redesignated—
					(A)in the heading, by striking
			 2008 and
			 2009 and inserting 2011 and 2012;
					(B)by striking 2008 and 2009
			 and inserting 2011 and 2012; and
					(C)by striking 2007 and
			 inserting 2010;
					(4)by inserting after clause (ii), as so
			 redesignated, the following new clause:
					
						(iii)Fiscal year 2013For fiscal year 2013, the Secretary shall
				ensure that the total for a State of the grant pursuant to paragraph (1) and
				the grant pursuant to subparagraph (F) is not less than 92.5 percent of such
				total for the State for fiscal year
				2012.
						;
				and
				(5)in clause (v), by striking
			 2009 and inserting 2013.
				(c)Technical correctionsTitle XXVI (42 U.S.C. 300ff–11 et seq.) is
			 amended—
				(1)in subparagraphs (A)(i) and (H) of section
			 2618(a)(2), by striking the term subparagraph (G) each place it
			 appears and inserting subparagraph (F);
				(2)in sections 2620(a)(2), 2622(c)(1), and
			 2622(c)(4)(A), by striking 2618(a)(2)(G)(i) and inserting
			 2618(a)(2)(F)(i);
				(3)in sections 2622(a) and 2623(b)(2)(A), by
			 striking 2618(a)(2)(G) and inserting
			 2618(a)(2)(F); and
				(4)in section 2622(b), by striking
			 2618(a)(2)(G)(ii) and inserting
			 2618(a)(2)(F)(ii).
				6.Amendments to the general grant
			 provisions
			(a)Administration and planning
			 councilSection 2602(b)(4)
			 (42 U.S.C. 300ff–12(b)(4)) is amended—
				(1)in subparagraph (A), by inserting ,
			 as well as the size and demographics of the estimated population of individuals
			 with HIV/AIDS who are unaware of their HIV status after
			 HIV/AIDS;
				(2)in subparagraph (B)—
					(A)in clause (i), by striking
			 and at the end after the semicolon;
					(B)in clause (ii), by inserting
			 and after the semicolon; and
					(C)by adding at the end the following:
						
							(iii)individuals with HIV/AIDS who do not know
				their HIV status;
							;
				and
					(3)in subparagraph (D)—
					(A)in clause (ii), by striking
			 and at the end after the semicolon;
					(B)in clause (iii), by inserting
			 and after the semicolon; and
					(C)by adding at the end the following:
						
							(iv)includes a strategy, coordinated as
				appropriate with other community strategies and efforts, including discrete
				goals, a timetable, and appropriate funding, for identifying individuals with
				HIV/AIDS who do not know their HIV status, making such individuals aware of
				such status, and enabling such individuals to use the health and support
				services described in section 2604, with particular attention to reducing
				barriers to routine testing and disparities in access and services among
				affected subpopulations and historically underserved
				communities;
							.
					(b)Type and distribution of
			 grantsSection 2603(b) (42
			 U.S.C. 300ff–13(b)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (G), by striking
			 and at the end after the semicolon;
					(B)in subparagraph (H), by striking the period
			 at the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(I)demonstrates success in identifying
				individuals with HIV/AIDS as described in clauses (i) through (iii) of
				paragraph (2)(A).
							;
				and
					(2)in paragraph (2)(A), by striking the period
			 and inserting:
					
						, and demonstrated success in
			 identifying individuals with HIV/AIDS who do not know their HIV status and
			 making them aware of such status counting one-third. In making such
			 determination, the Secretary shall consider—(i)the number of individuals who have been
				tested for HIV/AIDS;
						(ii)of those individuals described in clause
				(i), the number of individuals who tested for HIV/AIDS who are made aware of
				their status, including the number who test positive; and
						(iii)of those individuals described in clause
				(ii), the number who have been referred to appropriate treatment and
				care.
						.
				(c)ApplicationSection 2605(b)(1) (42 U.S.C.
			 300ff–15(b)(1)) is amended by inserting , including the identification
			 of individuals with HIV/AIDS as described in clauses (i) through (iii) of
			 section 2603(b)(2)(A) before the semicolon at the end.
			7.Increase in adjustment for names-based
			 reporting
			(a)Part A grants
				(1)Formula
			 grantsSection
			 2603(a)(3)(C)(vi) (42 U.S.C. 300ff–13(a)(3)(C)(vi)) is amended by adding at the
			 end the following:
					
						(III)Increased adjustment for certain areas
				previously using code-based reportingFor purposes of this subparagraph for each
				of fiscal years 2010 through 2012, the Secretary shall deem the applicable
				number of living cases of HIV/AIDS in an area that were reported to and
				confirmed by the Centers for Disease Control and Prevention to be 3 percent
				higher than the actual number if—
							(aa)for fiscal year 2007, such area was a
				transitional area;
							(bb)fiscal year 2007 was the first year in
				which the count of living non-AIDS cases of HIV in such area, for purposes of
				this section, was based on a names-based reporting system; and
							(cc)the amount of funding that such area
				received under this part for fiscal year 2007 was less than 70 percent of the
				amount of funding (exclusive of funds that were identified as being for
				purposes of the Minority AIDS Initiative) that such area received under such
				part for fiscal year
				2006.
							.
				(2)Supplemental grantsSection 2603(b)(2) (42 U.S.C.
			 300ff–13(b)(2)) is amended by adding at the end the following:
					
						(D)Increased adjustment for certain areas
				previously using code-based reportingFor purposes of this subsection for each of
				fiscal years 2010 through 2012, the Secretary shall deem the applicable number
				of living cases of HIV/AIDS in an area that were reported to and confirmed by
				the Centers for Disease Control and Prevention to be 3 percent higher than the
				actual number if the conditions described in items (aa) through (cc) of
				subsection (a)(3)(C)(vi)(III) are all
				satisfied.
						.
				(b)Part B grantsSection 2618(a)(2)(D)(vi) (42 U.S.C.
			 300ff–28(a)(2)(D)(vi)) is amended by adding at the end the following:
				
					(III)Increased adjustment for certain States
				previously using code-based reportingFor purposes of this subparagraph for each
				of fiscal years 2010 through 2012, the Secretary shall deem the applicable
				number of living cases of HIV/AIDS in a State that were reported to and
				confirmed by the Centers for Disease Control and Prevention to be 3 percent
				higher than the actual number if—
						(aa)there is an area in such State that
				satisfies all of the conditions described in items (aa) through (cc) of section
				2603(a)(3)(C)(vi)(III); or
						(bb)(AA)fiscal year 2007 was the first year in
				which the count of living non-AIDS cases of HIV in such area, for purposes of
				this part, was based on a names-based reporting system; and
							(BB)the amount of funding that such State
				received under this part for fiscal year 2007 was less than 70 percent of the
				amount of funding that such State received under such part for fiscal year
				2006.
							.
			8.Treatment of unobligated funds
			(a)Eligibility for supplemental
			 grantsTitle XXVI (42 U.S.C.
			 300ff–11 et seq.) is amended—
				(1)in section 2603(b)(1)(H) (42 U.S.C.
			 300ff–13(b)(1)(H)), by striking 2 percent and inserting 5
			 percent; and
				(2)in section 2620(a)(2) (42 U.S.C.
			 300ff–29a(a)(2)), by striking 2 percent and inserting 5
			 percent.
				(b)Corresponding reduction in future
			 grant
				(1)In generalTitle XXVI (42 U.S.C. 300ff–11 et seq.) is
			 amended—
					(A)in section 2603(c)(3)(D)(i)(42 U.S.C.
			 300ff–13(c)(3)(D)(i)), in the matter following subclause (II), by striking
			 2 percent and inserting 5 percent; and
					(B)in section 2622(c)(4)(A) (42 U.S.C.
			 300ff–31a(c)(4)(A)), in the matter following clause (ii), by striking 2
			 percent and inserting 5 percent.
					(2)Authority regarding administration of
			 provisionTitle XXVI (42
			 U.S.C. 300ff–11 et seq.) is amended—
					(A)in section 2603(c) (42 U.S.C. 300ff–13(c)),
			 by adding at the end the following:
						
							(4)Authority regarding administration of
				provisionsIn administering
				paragraphs (2) and (3) with respect to the unobligated balance of an eligible
				area, the Secretary may elect to reduce the amount of future grants to the area
				under subsection (a) or (b), as applicable, by the amount of any such
				unobligated balance in lieu of cancelling such amount as provided for in
				paragraph (2) or (3)(A). In such case, the Secretary may permit the area to use
				such unobligated balance for purposes of any such future grant. An amount equal
				to such reduction shall be available for use as additional amounts for grants
				pursuant to subsection (b), subject to subsection (a)(4) and section
				2610(d)(2). Nothing in this paragraph shall be construed to affect the
				authority of the Secretary under paragraphs (2) and (3), including the
				authority to grant waivers under paragraph (3)(A). The reduction in future
				grants authorized under this paragraph shall be notwithstanding the penalty
				required under paragraph (3)(D) with respect to unobligated
				funds.
							;
					(B)in section 2622 (42 U.S.C. 300ff–31a), by
			 adding at the end the following:
						
							(e)Authority regarding administration of
				provisionsIn administering
				subsections (b) and (c) with respect to the unobligated balance of a State, the
				Secretary may elect to reduce the amount of future grants to the State under
				section 2618, 2620, or 2621, as applicable, by the amount of any such
				unobligated balance in lieu of cancelling such amount as provided for in
				subsection (b) or (c)(1). In such case, the Secretary may permit the State to
				use such unobligated balance for purposes of any such future grant. An amount
				equal to such reduction shall be available for use as additional amounts for
				grants pursuant to section 2620, subject to section 2618(a)(2)(H). Nothing in
				this paragraph shall be construed to affect the authority of the Secretary
				under subsections (b) and (c), including the authority to grant waivers under
				subsection (c)(1). The reduction in future grants authorized under this
				subsection shall be notwithstanding the penalty required under subsection
				(c)(4) with respect to unobligated
				funds.
							;
					(C)in section 2603(b)(1)(H) (42 U.S.C.
			 300ff–13(b)(1)(H)), by striking canceled and inserting
			 canceled, offset under subsection (c)(4),; and
					(D)in section 2620(a)(2) (42 U.S.C.
			 300ff–29a(a)(2)), by striking canceled and inserting
			 canceled, offset under section 2622(e),.
					(c)Consideration of waiver amounts in
			 determining unobligated balances
				(1)Part A grantsSection 2603(c)(3)(D)(i)(I) (42 U.S.C.
			 300ff–14(c)(3)(D)(i)(I)) is amended by inserting after unobligated
			 balance the following: (less any amount of such balance that is
			 the subject of a waiver of cancellation under subparagraph (A)).
				(2)Part B grantsSection 2622(c)(4)(A)(i) (42 U.S.C.
			 300ff—31a(c)(4)(A)(i)) is amended by inserting after unobligated
			 balance the following: (less any amount of such balance that is
			 the subject of a waiver of cancellation under paragraph (1)).
				9.Applications by StatesSection 2617(b) (42 U.S.C. Section
			 300ff–27(b)) is amended—
			(1)in paragraph (6), by striking
			 and at the end;
			(2)in paragraph (7), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(8)a comprehensive plan—
						(A)containing an identification of individuals
				with HIV/AIDS as described in clauses (i) through (iii) of section
				2603(b)(2)(A) and the strategy required under section 2602(b)(4)(D)(iv);
						(B)describing the estimated number of
				individuals within the State with HIV/AIDS who do not know their status;
						(C)describing activities undertaken by the
				State to find the individuals described in subparagraph (A) and to make such
				individuals aware of their status;
						(D)describing the manner in which the State
				will provide undiagnosed individuals who are made aware of their status with
				access to medical treatment for their HIV/AIDS; and
						(E)describing efforts to remove legal
				barriers, including State laws and regulations, to routine
				testing.
						.
			10.ADAP rebate funds
			(a)Use of unobligated fundsSection 2622(d) (42 U.S.C. 300ff–31a(d)) is
			 amended by adding at the end the following:
				
					If
			 an expenditure of ADAP rebate funds would trigger a penalty under this section
			 or a higher penalty than would otherwise have applied, the State may request
			 that for purposes of this section, the Secretary deem the State's unobligated
			 balance to be reduced by the amount of rebate funds in the proposed
			 expenditure. Notwithstanding 2618(a)(2)(F), any unobligated amount under
			 section 2618(a)(2)(F)(ii)(V) that is returned to the Secretary for reallocation
			 shall be used by the Secretary for—(1)the ADAP supplemental program if the
				Secretary determines appropriate; or
					(2)for additional amounts for grants pursuant
				to section
				2620.
					.
			(b)Technical correctionSubclause (V) of section 2618(a)(2)(F)(ii)
			 (42 U.S.C. 300ff–28(a)(2)(F)(ii)) is amended by striking , subject to
			 subclause (VI).
			11.Application to primary care
			 services
			(a)In generalSection 2671 (42 U.S.C. 300ff–71), as
			 amended, is amended—
				(1)by redesignating subsection (i) as
			 subsection (j);
				(2)in subsection (g), by striking
			 subsection (i) and inserting subsection (j);
			 and
				(3)by inserting after subsection (h) the
			 following:
					
						(i)Application to primary care
				servicesNothing in this part
				shall be construed as requiring funds under this part to be used for primary
				care services when payments are available for such services from other sources
				(including under titles XVIII, XIX, and XXI of the Social Security
				Act).
						.
				(b)Provision of care through memorandum of
			 understandingSection 2671(a)
			 (42 U.S.C. 300ff–71(a)) is amended by striking (directly or through
			 contracts) and inserting (directly or through contracts or
			 memoranda of understanding).
			12.National HIV/AIDS testing
			 goalPart E of title XXVI (42
			 U.S.C. 300ff–81 et seq.) is amended—
			(1)by redesignating section 2688 as section
			 2689; and
			(2)by inserting after section 2687 the
			 following:
				
					2688.National HIV/AIDS testing goal
						(a)In generalNot later than January 1, 2010, the
				Secretary shall establish a national HIV/AIDS testing goal of 5,000,000 tests
				for HIV/AIDS annually through federally-supported HIV/AIDS prevention,
				treatment, and care programs, including programs under this title and other
				programs administered by the Centers for Disease Control and Prevention.
						(b)Annual reportNot later than January 1, 2011, and
				annually thereafter, the Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall submit to Congress a report
				describing, with regard to the preceding 12-month reporting period—
							(1)whether the testing goal described in
				subsection (a) has been met;
							(2)the total number of individuals tested
				through federally-supported and other HIV/AIDS prevention, treatment, and care
				programs in each State;
							(3)the number of individuals who—
								(A)prior to such 12-month period, were unaware
				of their HIV status; and
								(B)through federally-supported and other
				HIV/AIDS prevention, treatment, and care programs, were diagnosed and referred
				into treatment and care during such period;
								(4)any barriers, including State laws and
				regulations, that the Secretary determines to be a barrier to meeting the
				testing goal described in subsection (a);
							(5)the amount of funding the Secretary
				determines necessary to meet the annual testing goal in the following 12 months
				and the amount of Federal funding expended to meet the testing goal in the
				prior 12-month period; and
							(6)the most cost-effective strategies for
				identifying and diagnosing individuals who were unaware of their HIV status,
				including voluntary testing with pre-test counseling, routine screening
				including opt-out testing, partner counseling and referral services, and mass
				media campaigns.
							(c)Review of program
				effectivenessNot later than
				1 year after the date of enactment of this section, the Secretary, in
				consultation with the Director of the Centers for Disease Control and
				Prevention, shall submit a report to Congress based on a comprehensive review
				of each of the programs and activities conducted by the Centers for Disease
				Control and Prevention as part of the Domestic HIV/AIDS Prevention Activities,
				including the following:
							(1)The amount of funding provided for each
				program or activity.
							(2)The primary purpose of each program or
				activity.
							(3)The annual goals for each program or
				activity.
							(4)The relative effectiveness of each program
				or activity with relation to the other programs and activities conducted by the
				Centers for Disease Control and Prevention, based on the—
								(A)number of previously undiagnosed
				individuals with HIV/AIDS made aware of their status and referred into the
				appropriate treatment;
								(B)amount of funding provided for each program
				or activity compared to the number of undiagnosed individuals with HIV/AIDS
				made aware of their status;
								(C)program’s contribution to the National
				HIV/AIDS testing goal; and
								(D)progress made toward the goals described in
				paragraph (3).
								(5)Recommendations if any to Congress on ways
				to allocate funding for domestic HIV/AIDS prevention activities and programs in
				order to achieve the National HIV/AIDS testing goal.
							(d)Coordination with other Federal
				activitiesIn pursuing the
				National HIV/AIDS testing goal, the Secretary, where appropriate, shall
				consider and coordinate with other national strategies conducted by the Federal
				Government to address
				HIV/AIDS.
						.
			13.Notification of possible exposure to
			 infectious diseasesTitle XXVI
			 (42 U.S.C. 300ff–11 et seq.) is amended by adding at the end the
			 following:
			
				GNotification of possible exposure to
				infectious diseases
					2695.Infectious diseases and circumstances
				relevant to notification requirements
						(a)In generalNot later than 180 days after the date of
				the enactment of this part, the Secretary shall complete the development
				of—
							(1)a list of potentially life-threatening
				infectious diseases, including emerging infectious diseases, to which emergency
				response employees may be exposed in responding to emergencies;
							(2)guidelines describing the circumstances in
				which such employees may be exposed to such diseases, taking into account the
				conditions under which emergency response is provided; and
							(3)guidelines describing the manner in which
				medical facilities should make determinations for purposes of section
				2695B(d).
							(b)Specification of airborne infectious
				diseasesThe list developed
				by the Secretary under subsection (a)(1) shall include a specification of those
				infectious diseases on the list that are routinely transmitted through airborne
				or aerosolized means.
						(c)DisseminationThe Secretary shall—
							(1)transmit to State public health officers
				copies of the list and guidelines developed by the Secretary under subsection
				(a) with the request that the officers disseminate such copies as appropriate
				throughout the States; and
							(2)make such copies available to the
				public.
							2695A.Routine notifications with respect to
				airborne infectious diseases in victims assisted
						(a)Routine notification of designated
				officer
							(1)Determination by treating
				facilityIf a victim of an
				emergency is transported by emergency response employees to a medical facility
				and the medical facility makes a determination that the victim has an airborne
				infectious disease, the medical facility shall notify the designated officer of
				the emergency response employees who transported the victim to the medical
				facility of the determination.
							(2)Determination by facility ascertaining
				cause of deathIf a victim of
				an emergency is transported by emergency response employees to a medical
				facility and the victim dies at or before reaching the medical facility, the
				medical facility ascertaining the cause of death shall notify the designated
				officer of the emergency response employees who transported the victim to the
				initial medical facility of any determination by the medical facility that the
				victim had an airborne infectious disease.
							(b)Requirement of prompt
				notificationWith respect to
				a determination described in paragraph (1) or (2) of subsection (a), the
				notification required in each of such paragraphs shall be made as soon as is
				practicable, but not later than 48 hours after the determination is
				made.
						2695B.Request for notification with respect to
				victims assisted
						(a)Initiation of process by
				employeeIf an emergency
				response employee believes that the employee may have been exposed to an
				infectious disease by a victim of an emergency who was transported to a medical
				facility as a result of the emergency, and if the employee attended, treated,
				assisted, or transported the victim pursuant to the emergency, then the
				designated officer of the employee shall, upon the request of the employee,
				carry out the duties described in subsection (b) regarding a determination of
				whether the employee may have been exposed to an infectious disease by the
				victim.
						(b)Initial determination by designated
				officerThe duties referred
				to in subsection (a) are that—
							(1)the designated officer involved collect the
				facts relating to the circumstances under which, for purposes of subsection
				(a), the employee involved may have been exposed to an infectious disease;
				and
							(2)the designated officer evaluate such facts
				and make a determination of whether, if the victim involved had any infectious
				disease included on the list issued under paragraph (1) of section 2695(a), the
				employee would have been exposed to the disease under such facts, as indicated
				by the guidelines issued under paragraph (2) of such section.
							(c)Submission of request to medical
				facility
							(1)In generalIf a designated officer makes a
				determination under subsection (b)(2) that an emergency response employee may
				have been exposed to an infectious disease, the designated officer shall submit
				to the medical facility to which the victim involved was transported a request
				for a response under subsection (d) regarding the victim of the emergency
				involved.
							(2)Form of requestA request under paragraph (1) shall be in
				writing and be signed by the designated officer involved, and shall contain a
				statement of the facts collected pursuant to subsection (b)(1).
							(d)Evaluation and response regarding request
				to medical facility
							(1)In generalIf a medical facility receives a request
				under subsection (c), the medical facility shall evaluate the facts submitted
				in the request and make a determination of whether, on the basis of the medical
				information possessed by the facility regarding the victim involved, the
				emergency response employee was exposed to an infectious disease included on
				the list issued under paragraph (1) of section 2695(a), as indicated by the
				guidelines issued under paragraph (2) of such section.
							(2)Notification of exposureIf a medical facility makes a determination
				under paragraph (1) that the emergency response employee involved has been
				exposed to an infectious disease, the medical facility shall, in writing,
				notify the designated officer who submitted the request under subsection (c) of
				the determination.
							(3)Finding of no exposureIf a medical facility makes a determination
				under paragraph (1) that the emergency response employee involved has not been
				exposed to an infectious disease, the medical facility shall, in writing,
				inform the designated officer who submitted the request under subsection (c) of
				the determination.
							(4)Insufficient information
								(A)If a medical facility finds in evaluating
				facts for purposes of paragraph (1) that the facts are insufficient to make the
				determination described in such paragraph, the medical facility shall, in
				writing, inform the designated officer who submitted the request under
				subsection (c) of the insufficiency of the facts.
								(B)(i)If a medical facility finds in making a
				determination under paragraph (1) that the facility possesses no information on
				whether the victim involved has an infectious disease included on the list
				under section 2695(a), the medical facility shall, in writing, inform the
				designated officer who submitted the request under subsection (c) of the
				insufficiency of such medical information.
									(ii)If after making a response under clause (i)
				a medical facility determines that the victim involved has an infectious
				disease, the medical facility shall make the determination described in
				paragraph (1) and provide the applicable response specified in this
				subsection.
									(e)Time for making responseAfter receiving a request under subsection
				(c) (including any such request resubmitted under subsection (g)(2)), a medical
				facility shall make the applicable response specified in subsection (d) as soon
				as is practicable, but not later than 48 hours after receiving the
				request.
						(f)Death of victim of emergency
							(1)Facility ascertaining cause of
				deathIf a victim described
				in subsection (a) dies at or before reaching the medical facility involved, and
				the medical facility receives a request under subsection (c), the medical
				facility shall provide a copy of the request to the medical facility
				ascertaining the cause of death of the victim, if such facility is a different
				medical facility than the facility that received the original request.
							(2)Responsibility of facilityUpon the receipt of a copy of a request for
				purposes of paragraph (1), the duties otherwise established in this part
				regarding medical facilities shall apply to the medical facility ascertaining
				the cause of death of the victim in the same manner and to the same extent as
				such duties apply to the medical facility originally receiving the
				request.
							(g)Assistance of public health
				officer
							(1)Evaluation of response of medical facility
				regarding insufficient facts
								(A)In the case of a request under subsection
				(c) to which a medical facility has made the response specified in subsection
				(d)(4)(A) regarding the insufficiency of facts, the public health officer for
				the community in which the medical facility is located shall evaluate the
				request and the response, if the designated officer involved submits such
				documents to the officer with the request that the officer make such an
				evaluation.
								(B)As soon as is practicable after a public
				health officer receives a request under subparagraph (A), but not later than 48
				hours after receipt of the request, the public health officer shall complete
				the evaluation required in such paragraph and inform the designated officer of
				the results of the evaluation.
								(2)Findings of evaluation
								(A)If an evaluation under paragraph (1)(A)
				indicates that the facts provided to the medical facility pursuant to
				subsection (c) were sufficient for purposes of determinations under subsection
				(d)(1)—
									(i)the public health officer shall, on behalf
				of the designated officer involved, resubmit the request to the medical
				facility; and
									(ii)the medical facility shall provide to the
				designated officer the applicable response specified in subsection (d).
									(B)If an evaluation under paragraph (1)(A)
				indicates that the facts provided in the request to the medical facility were
				insufficient for purposes of determinations specified in subsection (c)—
									(i)the public health officer shall provide
				advice to the designated officer regarding the collection and description of
				appropriate facts; and
									(ii)if sufficient facts are obtained by the
				designated officer—
										(I)the public health officer shall, on behalf
				of the designated officer involved, resubmit the request to the medical
				facility; and
										(II)the medical facility shall provide to the
				designated officer the appropriate response under subsection (c).
										2695C.Procedures for notification of
				exposure
						(a)Contents of notification to
				officerIn making a
				notification required under section 2695A or section 2695B(d)(2), a medical
				facility shall provide—
							(1)the name of the infectious disease
				involved; and
							(2)the date on which the victim of the
				emergency involved was transported by emergency response employees to the
				medical facility involved.
							(b)Manner of notificationIf a notification under section 2695A or
				section 2695B(d)(2) is mailed or otherwise indirectly made—
							(1)the medical facility sending the
				notification shall, upon sending the notification, inform the designated
				officer to whom the notification is sent of the fact that the notification has
				been sent; and
							(2)such designated officer shall, not later
				than 10 days after being informed by the medical facility that the notification
				has been sent, inform such medical facility whether the designated officer has
				received the notification.
							2695D.Notification of employee
						(a)In generalAfter receiving a notification for purposes
				of section 2695A or 2695B(d)(2), a designated officer of emergency response
				employees shall, to the extent practicable, immediately notify each of such
				employees who—
							(1)responded to the emergency involved;
				and
							(2)as indicated by guidelines developed by the
				Secretary, may have been exposed to an infectious disease.
							(b)Certain contents of notification to
				employeeA notification under
				this subsection to an emergency response employee shall inform the employee
				of—
							(1)the fact that the employee may have been
				exposed to an infectious disease and the name of the disease involved;
							(2)any action by the employee that, as
				indicated by guidelines developed by the Secretary, is medically appropriate;
				and
							(3)if medically appropriate under such
				criteria, the date of such emergency.
							(c)Responses other than notification of
				exposureAfter receiving a
				response under paragraph (3) or (4) of subsection (d) of section 2695B, or a
				response under subsection (g)(1) of such section, the designated officer for
				the employee shall, to the extent practicable, immediately inform the employee
				of the response.
						2695E.Selection of designated officers
						(a)In generalFor the purposes of receiving notifications
				and responses and making requests under this part on behalf of emergency
				response employees, the public health officer of each State shall designate 1
				official or officer of each employer of emergency response employees in the
				State.
						(b)Preference in making
				designationsIn making the
				designations required in subsection (a), a public health officer shall give
				preference to individuals who are trained in the provision of health care or in
				the control of infectious diseases.
						2695F.Limitation with respect to duties of
				medical facilitiesThe duties
				established in this part for a medical facility—
						(1)shall apply only to medical information
				possessed by the facility during the period in which the facility is treating
				the victim for conditions arising from the emergency, or during the 60-day
				period beginning on the date on which the victim is transported by emergency
				response employees to the facility, whichever period expires first; and
						(2)shall not apply to any extent after the
				expiration of the 30-day period beginning on the expiration of the applicable
				period referred to in paragraph (1), except that such duties shall apply with
				respect to any request under section 2695B(c) received by a medical facility
				before the expiration of such 30-day period.
						2695G.Miscellaneous provisions
						(a)Liability of medical facilities, designated
				officers, public health officers, and governing entitiesThis part may not be construed to authorize
				any cause of action for damages or any civil penalty against any medical
				facility, any designated officer, any other public health officer, or any
				governing entity of such facility or officer for failure to comply with the
				duties established in this part.
						(b)TestingThis part may not, with respect to victims
				of emergencies, be construed to authorize or require a medical facility to test
				any such victim for any infectious disease.
						(c)ConfidentialityThis part may not be construed to authorize
				or require any medical facility, any designated officer of emergency response
				employees, or any such employee, to disclose identifying information with
				respect to a victim of an emergency or with respect to an emergency response
				employee.
						(d)Failure To provide emergency
				servicesThis part may not be
				construed to authorize any emergency response employee to fail to respond, or
				to deny services, to any victim of an emergency.
						(e)Notification and reporting
				deadlinesIn any case in
				which the Secretary determines that, wholly or partially as a result of a
				public health emergency that has been determined pursuant to section 319(a),
				individuals or public or private entities are unable to comply with the
				requirements of this part, the Secretary may, notwithstanding any other
				provision of law, temporarily suspend, in whole or in part, the requirements of
				this part as the circumstances reasonably require. Before or promptly after
				such a suspension, the Secretary shall notify the Congress of such action and
				publish in the Federal Register a notice of the suspension.
						(f)Continued application of State and local
				lawNothing in this part
				shall be construed to limit the application of State or local laws that require
				the provision of data to public health authorities.
						2695H.Injunctions regarding violation of
				prohibition
						(a)In generalThe Secretary may, in any court of
				competent jurisdiction, commence a civil action for the purpose of obtaining
				temporary or permanent injunctive relief with respect to any violation of this
				part.
						(b)Facilitation of information on
				violationsThe Secretary
				shall establish an administrative process for encouraging emergency response
				employees to provide information to the Secretary regarding violations of this
				part. As appropriate, the Secretary shall investigate alleged such violations
				and seek appropriate injunctive relief.
						2695I.Applicability of partThis part shall not apply in a State if the
				chief executive officer of the State certifies to the Secretary that the law of
				the State is substantially consistent with this
				part.
					.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
